     Case 6:18-cv-01140-AC         Document 29       Filed 08/24/20     Page 1 of 2




Sherwood J. Reese
Sherwood.reese@comcast.net
Drew L. Johnson, P.C.
sherwoodreese@comcast.net
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466

Attorneys for Plaintiff




                          UNITED STATES COURT DISTRICT COURT

                                  DISTRICT OF OREGON

BRANDI L. ADAMS,
                                                     Civil No. 6:18-cv-1140-AC
                   Plaintiff,
                                                     ORDER APPROVING
       vs.                                           ATTORNEY FEES PURSUANT TO
                                                     42 U.S.C. §406(b)
Commissioner of Social Security
Administration,

                  Defendant.
____________________________________

       After considering Plaintiff's Motion, and counsel for Defendant having no objection,

Plaintiff’s Motion is hereby granted in the sum of $16,577.21 in attorney fees, out of which

Plaintiff’s attorney will refund to Plaintiff Equal Access to Justice (“EAJA”) fees already

received by counsel in the amount of $8,210.00, for a net cost to the Plaintiff of $8,367.21 as

settlement of attorney fees pursuant to 42 U.S.C. §406(b). Any past-due benefits withheld by


ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                               1
      Case 6:18-cv-01140-AC         Document 29         Filed 08/24/20   Page 2 of 2




the Defendant in anticipation of an order under 42 U.S.C. §406(b), shall be payable to

Plaintiff’s counsel, Drew L. Johnson, PC, less an administrative assessment pursuant to 42

U.S.C. §406(d), and mailed to their office at 1700 Valley River Drive, Eugene, OR 97401,

consistent with this order. There are no other costs.

       IT IS SO ORDERED this 24th day of August, 2020



                                              _____________________________
                                              U.S. Magistrate Judge




PRESENTED BY:

By:    /s/ SHERWOOD J. REESE
       Sherwood J. Reese, OSB #144130
       Of Attorneys for Plaintiff




ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                          2
